DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes priority for applicant’s limitation “at least one statically-positioned non-expanding oversized symbol” with focus on statically is found in parent application 13572589 with focus on at least claim 1.  Examiner additionally notes that the static symbols spin in the parent application and therefore interprets static in the current application as being static to a symbol position on a spinning reel as opposed to unmoving on the display.  Clarification is requested if applicant intends a different meaning.
Specification
Applicant’s disclosure indicates that parent applications are currently pending.  Applicant should amend to instead indicate granted patent numbers.  For clarity applicant should indicate all applications this current application is a continuation of in order to avoid possible confusion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 recites the limitation "slot machine" in claim 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is directed to a gaming device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaffe et al. (US Pub. No. 2011/0201406 A1 hereinafter referred to as Jaffe).
As per claim 1, Jaffe teaches a slot machine (abstract and Figs. 1 and 4 see slot machine (fig. 1) and a slot game (fig. 4)) comprising: a display device (Fig. 1, item 14 and paragraph [0033]); an input device (Fig. 1, item 26 and paragraph [0033]); and a processor for accessing a plurality of instructions which when executed by the processor cause the processor to operate with the display device and the input device (Fig. 2 and paragraph [0038]) to: provide a spin of a game (paragraph [0052] see spin button for moving reels) comprising: a plurality of reels each of the reels including a plurality of symbol positions (Fig. 4-6 and paragraph [0010] see symbol positions); a plurality of symbols at least one of the plurality of symbols at each of the plurality of symbol positions on the reels the plurality of symbols including at least one statically-positioned non-expanding oversized symbol whereby the at least one statically-positioned non-expanding oversized occupies at least a plurality of symbol positions over at least a plurality of reels and the oversized symbol occupies the same plurality of symbol positions throughout the spin of the game wherein at least one reel of the plurality of reels has other sized symbols thereon (Fig. 4-6 and 8, item 150 and paragraphs [0055]-[0057] and [0067] see meta symbol which is an oversize symbol, compared to other single position symbol, which occupies more symbol positions than other symbols (see example Fig. 8 for 2x2 while still having smaller symbols on the same reels) with paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position); and a predetermined winning symbol combination of 
As per claims 2, 8, and 14, Jaffe teaches a slot machine wherein the at least one statically-positioned non-expanding oversized symbol occupies the same plurality of symbol positions through a second spin of the game (paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position and therefore would not change from spin to spin.  Specifically the paragraph indicates the symbol occupies those position on the reel strips.  Further examiner notes that the displayed symbol would occupy the spots before, during, and after the spin (paragraph [0057]) and therefore would occupy the spot before the next spin which would read on paragraph [0057] as being maintained for the next spin as well for the before part of the cycle.).
As per claims 3, 9, and 15, Jaffe teaches a slot machine wherein the at least one statically-positioned non-expanding oversized symbol occupies the same plurality of symbol positions for every spin of the game (paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position and therefore would not change from spin to spin.  Specifically the paragraph indicates the symbol occupies those position on the reel strips).

As per claims 5, 11, and 17, Jaffe teaches a slot machine wherein the processor selects the same visual representation for a second spin of the game (paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position and therefore would not change from spin to spin.  Specifically the paragraph indicates the symbol occupies those position on the reel strips.  Further examiner notes that the displayed symbol would occupy the spots before, during, and after the spin (paragraph [0057]) and therefore would occupy the spot before the next spin which would read on paragraph [0057] as being maintained for the next spin as well for the before part of the cycle.).
As per claims 6, 12, and 18, Jaffe teaches a slot machine wherein the processor selects the same visual representation for every spin of the game (paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position and therefore would not change from spin to spin.  Specifically the paragraph indicates the symbol occupies those position on the reel strips.  Further examiner notes that the displayed symbol would occupy the spots before, during, and after the spin (paragraph [0057]) and therefore would occupy the spot before the next spin which would read on paragraph [0057] as being maintained for the next spin as well for the before part of the cycle.).
As per claim 7, Jaffe teaches a gaming device (abstract and Figs. 1 and 4 see slot machine (fig. 1) and a slot game (fig. 4)) comprising: a display device (Fig. 1, item 14 and paragraph [0033]); an input device (Fig. 1, item 26 and paragraph [0033]); a memory (Fig. 2, item 44) comprising: a plurality of reels each of the reels including a plurality of symbol positions (Fig. 4-6 and paragraph [0010] see symbol positions); a plurality of symbols the plurality of symbols including at least one statically-positioned non-
As per claim 13, Jaffe teaches a slot machine (abstract and Figs. 1 and 4 see slot machine (fig. 1) and a slot game (fig. 4)) comprising: a display device including a symbol matrix (Fig. 1, item 14, Figs. 4-6, and paragraph [0033]); an input device (Fig. 1, item 26 and paragraph [0033]); a memory (Fig. 2, item 44) comprising: a plurality of reels each of the reels including a plurality of symbol positions (Fig. 4-6 and paragraph [0010] see symbol positions); a plurality of symbols at least one of the plurality of symbols at each of the plurality of symbol positions on the reels, the plurality of symbols including at least one statically-positioned non-expanding oversized symbol whereby the at least one statically-positioned non-expanding oversized symbol occupies at least a plurality of symbol positions (Fig. 4-6 and 8, item 150 and paragraphs [0055]-[0057] and [0067] see meta symbol which is an oversize symbol, compared to other single position symbol, which occupies more symbol positions than other symbols (see example Fig. 8 for 2x2 while still having smaller symbols on the same reels) with paragraph [0057] indicating the symbols are displayed before, during, and after a spin and therefore reads on the static to the reel position); a processor for accessing the plurality of instructions which when executed by the processor cause the processor to operate with the input device, memory device, and input device (Fig. 2 and paragraph [0038]) to: provide a spin of the game comprising: generate a random number for each of the reels using a random number generator (paragraph [0041] processor determines an outcome via random number generator); display a visual spinning (Fig. 4 see example visual spinning) on the display device wherein the reels appear to spin in the symbol matrix and wherein the at least one statically-.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6  of U.S. Patent No. 8734223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same invention with claim 1 being the slot machine version of the parent claim 1 and claims 7 and 13 random number generator reading on the combination parent claim 1 and the random outcome generation of parent claim 6.  As per dependent claim examiner recognizes that a static symbol would be maintained between spins and therefore parent claim 1 would read on these limitations as well.  Therefore the invention is not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ainsworth et al. (US Pub. No. 2002/0047238 A1) teaches a gaming device comprising a single oversize symbol which occupies an entire reel.
Paotrakul (US Pub. No. 2003/0207709 A1) teaches a gaming device comprising substituting a reel with an oversized wild symbol.
Tachikawa (US Pub. No. 2005/0049030 A1) teaches a gaming device comprising a slot game with different sized symbols.
Jensen et al. (US Pub. No. 2008/0108411 A1) teaches a gaming device comprising a slot game wherein an oversized symbol moves across the reels.
Yoshizawa (US Pub. No. 2008/0132322 A1) teaches a gaming device comprising a slot game wherein symbols are grouped together to form an oversized symbol.
Yi (US Pub. No. 2009/0061984 A1) teaches a gaming device comprising a slot game wherein certain symbols are oversized in order to emphasis them during play.
Gobe et al. (US Pub. No. 2014/0087830 A1) teaches a gaming device comprising a slot game wherein an oversized symbol overlays symbol positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/6/2021